FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 14, 2022

                                       No. 04-22-00418-CR

                                      Johnny GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CR-0573
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER
         Ms. Mary Beth Sasala is the court reporter responsible for preparing, certifying, and
filing the reporter’s record in this appeal. On August 2, 2022, this court ordered Ms. Sasala to
file her record no later than September 1, 2022. Ms. Sasala has not filed the record.

        Ms. Sasala is hereby ORDERED to file the reporter’s record in this appeal no later than
September 26, 2022. If the record is not received by such date, a show cause order shall issue
directing Ms. Sasala to appear on a day certain and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Sasala by certified mail, return receipt requested, and by regular United States
mail.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court